Citation Nr: 0618148	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
ankle injury, to include generalized osteoarthritis (Reiter's 
syndrome).

2.  Entitlement to service connection for hip, spine, and 
knee disabilities to include as secondary to a service-
connected calcaneum spur.

3.  Entitlement to a compensable evaluation for a 
postoperative left calcaneum spur, currently evaluated as 0 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  In that decision, the RO denied 
service connection for residuals of a left ankle injury to 
include generalized arthritis (Reiter's syndrome); denied 
service connection for hip, spine, and knee disabilities 
claimed as secondary to a service-connected calcaneum spur; 
and continued a 0 percent (noncompensable) evaluation for a 
postoperative left calcaneum spur.

The veteran was scheduled for a September 2005 RO hearing; 
this hearing request was withdrawn.  The veteran was 
scheduled for a February 2006 Board hearing, but he withdrew 
this request prior to the hearing.  

The Board previously denied a claim for service connection 
for the residuals of a left ankle injury and for Reiter's 
syndrome in a December 1990 decision.  It appears that the RO 
denied the veteran's current claim for service connection for 
generalized arthritis, Reiter's syndrome, due to a left ankle 
injury because new and material evidence adequate to reopen 
the claim had not been submitted.  Thus, the Board must first 
address the issue of whether new and material evidence has 
been presented to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
residuals of a left ankle injury, to include generalized 
osteoarthritis (Reiter's syndrome) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veteran does not have hip, spine, and knee 
disabilities etiologically related to service or to a 
service-connected disability.

2.  Residuals of the veteran's postoperative left calcaneum 
spur include a 3-centimeter surgical scar that is slightly 
adherent with minimal tenderness.


CONCLUSIONS OF LAW

1.  The veteran's hip, spine, and knee disabilities were not 
incurred in or aggravated by active service, are not 
proximately due to or the result of aggravation by a service-
connected disease or injury, and arthritis may not be 
presumed to have been incurred or aggravated in service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  

2.  The criteria for a 10 percent evaluation for a 
postoperative left calcaneum spur have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.20, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5276-5284, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an 
October 2002 letter, prior to issuance of the December 2002 
rating decision, VA informed the veteran of the evidence 
necessary to substantiate his claims and asked him to provide 
any evidence that pertains to his claims.  The letter 
delineated evidence received by VA; evidence VA would 
reasonably seek to obtain; and information and evidence for 
which the veteran was responsible.  

The VCAA notice requirements apply to all five elements of a 
service connection claim including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish an effective date 
prior to the December 2002 rating decision.  However, despite 
any inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  An October 
2003 statement of the case provided the veteran with 
pertinent regulations on rating disabilities.  As the Board 
concludes that the preponderance of the evidence is against 
the veteran's service connection claim, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In regard to the veteran's claim for an initial compensable 
evaluation for a postoperative left calcaneum spur, the 
October 2002 statement of the case provided pertinent 
criteria for establishing a higher rating.  Because the Board 
has granted the veteran's claim, and because the veteran has 
not contended that any deficiency resulted in prejudice in 
the adjudication of this appeal, the Board finds that any 
notice deficiency was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO shall address any notice defect 
regarding effective dates when effectuating the award.    

The veteran's service medical records, VA treatment records, 
VA examinations, private treatment records, and lay 
statements have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B. Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be established for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
In order to establish service connection on a secondary 
basis, there must be medical evidence of a current 
disability, which was caused by or aggravated by a service-
connected disability.  See id; Allen v. Brown, 7 Vet. App. 
439, 446 (1995).  

1.  Hip, Spine, and Knee Disabilities 

The veteran's September 1970 induction examination does not 
reflect any abnormalities of the hip, spine, or knee.  
Service medical records from December 1971 to January 1972 
reflect intermittent right hip pain, occurring over a two-
week period.  The examiner noted that there was no injury.  
The veteran had full range of motion, with slight pain on 
full intentional rotation of the right hip.  December 1971 x-
rays were negative for any abnormalities.  A March 1972 
treatment report noted a history of hip pain, cause unknown, 
and a January 1973 Medical History report noted painful or 
swollen joints.  A clinical evaluation was not completed on 
March 1973 separation examination report.  Service medical 
records did not reflect any complaints, treatment, or 
diagnoses relating to the spine or knee.
 
In an April 1977 examination of the joints, Dr. C.R.M. stated 
that except for the left ankle, all joints, including 
sacroiliac (SI) joints, were normal.  During a June 1977 
examination, Dr. C.R.M. stated that x-rays of the SI joint 
reflect early sacroiliitis on the right side.  October 2002 
VA x-rays reflect degenerative arthritis in the spine with 
mild progression, poor visualization of the right SI joint 
consistent with arthritis, and normal hip joints.  A December 
2004 VA treatment report included complaints of back, hip, 
and leg pain.  

Although the veteran was seen for right hip pain in service, 
he is not shown to have a current hip disability.  The record 
does not contain a current diagnosis of a chronic hip 
disability, and October 2002 VA x-rays reflect normal hip 
joints.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 
(1997).  The veteran has a current diagnosis of arthritis in 
the spine.  However, the earliest diagnosis of record was in 
June 1977.  There was no indication of arthritis in the spine 
during service or within one year of service.  The veteran is 
not shown by competent medical evidence to have a current 
knee disability and the record contains no competent evidence 
of a knee disability in service.  Finally, the medical 
evidence of record does not relate any current hip, spine, or 
knee disabilities to service or to the veteran's service-
connected calcaneum spur.  Thus, service connection for hip, 
spine, and knee disabilities is not warranted.  

The Board has considered the veteran's claim that his 
disabilities are related to his service-connected calcaneum 
spur.  However, where the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1991) (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury).  See also 38 C.F.R. § 
3.159(a)(2) (2005).

2.  Postoperative Left Calcaneum Spur

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for 
increased rating of a service-connected disability and a case 
where the veteran expresses dissatisfaction with the initial 
rating of a disability that has just been service-connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Id.  In this case, a staged rating is not for consideration.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2005).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2005).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).   

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2005).  

Scars that are superficial and painful on examination are 
assigned 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  A superficial scar as one not associated 
with underlying soft tissue damage. Id. at Note (1).  

The veteran has been assigned a 0 percent evaluation for 
scars under Diagnostic Code 7805.  Scars can be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2005).  The foot is rated under 
Diagnostic Codes 5276-5284.  See 38 C.F.R. § 4.71a (2005).

When the evidence of record is considered under regulations 
as set forth above, the Board finds that the veteran is 
entitled to a 10 percent evaluation for residuals of a 
postoperative left calcaneum spur.

During an October 2002 VA examination, the examiner stated 
that the veteran had a 3-centimeter surgical scar on the left 
medial heel.  The scar was slightly adherent and was not 
tender.  There was no tenderness to palpation of the plantar 
fascia bilaterally, nor was there pain with toe extension 
passively followed by palpitation.  However, the examiner 
ultimately assessed the veteran with a history of plantar 
fasciitis, a history of resection of a calcaneal spur, a 
well-healed scar with minimal tenderness, and bone 
hypertrophy and spurring.  X-rays showed bony hypertrophy and 
spurring at the plantar aspect of the calcaneus on the left 
side.   His plantar spur and planter fascia were not 
symptomatic at the time of the examination. 

Although the examiner stated that there was no tenderness to 
veteran's surgical scar upon palpitation, he was ultimately 
found to have a well-healed scar with minimal tenderness.  
Resolving the benefit of the doubt in the veteran's favor, 
the Board finds that the veteran is entitled to a 10 percent 
evaluation for a scar that is superficial and painful on 
examination.  See 38 C.F.R. § 4.118, 4.3, Diagnostic Code 
7804 (2005).

The Board finds that the veteran's left calcaneum spur is not 
shown by objective medical evidence to result in limitation 
of function in the left foot.  The October 2002 VA 
examination did not reflect pain with motion or pain upon 
palpation of the plantar fascia, and the veteran's plantar 
spur was not symptomatic.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  

The Board has considered whether the veteran is entitled to 
higher ratings under other codes pertaining to the foot.  
However, the veteran's left calcaneum spur does not result in 
symptomatology described for acquired flatfoot, bilateral 
weak foot, acquired claw foot, anterior metatarsalgia, hallux 
valgus, hallux rigidus, hammer toe, malunion or nonunion of 
tarsal or metatarsal bones, or other foot injuries ranging 
from moderate to severe.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5284 (2005).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disabilities have not 
been shown to cause marked interference with employment 
beyond that contemplated by the Schedule for Rating 
Disabilities, have not necessitated frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The veteran's hip, spine, and knee disabilities are not shown 
to be etiologically related to service or to a service-
connected disability.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.

The preponderance of the evidence supports a 10 percent 
rating for the veteran's postoperative left calcaneum spur 
for the entire appeal period.  


ORDER

Service connection for hip, spine, and knee disabilities to 
include as secondary to a service-connected calcaneum spur is 
denied.

A 10 percent rating is granted for a postoperative left 
calcaneum spur subject to the law and regulations governing 
the payment of monetary benefits. 


REMAND

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).  VA must notify a claimant of the evidence 
and information that is necessary to reopen a claim and of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1) (2005); Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final VA denial.  See id.  

In the present case, the RO provided the veteran with notice 
of the type of evidence needed to substantiate a claim for 
service connection and with an explanation of the meaning of 
both "new" and "material" evidence.  However, the RO did 
not provide notice of the particular type of evidence needed 
to substantiate elements found to be insufficiently shown at 
the time of the December 1990 rating decision.  The Board 
also notes that the RO did not provide notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO should address all VCAA notice 
deficiencies on remand.  

Accordingly, the issue of whether new and material evidence 
has been received to reopen a claim for entitlement to 
service connection for residuals of a left ankle injury, to 
include generalized osteoarthritis (Reiter's syndrome) is 
REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice that describes the 
particular type of evidence necessary to 
substantiate any service connection 
elements that were found to be 
insufficiently shown at the time of the 
prior final VA denial, and information or 
evidence needed to establish a disability 
rating and an effective date.

2.  The RO should readjudicate the 
veteran's request to reopen the claim for 
service connection for residuals of a 
left ankle injury to include generalized 
arthritis (Reiter's syndrome).  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


